DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 – 11, and 14 – 19 are allowed. Claims 2, 3, 12, and 13 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A destination recommending apparatus, the apparatus comprising: a detector configured to detect an ignition-on time of a vehicle; a navigation device configured to receive a location of the vehicle at the ignition-on time, search a plurality of points of interest (POIs), and provide each path to the plurality of POIs; and a controller coupled to the navigation device and configured to calculate a visit probability of a destination at the location of the vehicle at the ignition-on time or a visit probability of a destination at the ignition-on time, based on[[ the]] a visit probability of the plurality of POIs at the location of the vehicle at the ignition-on time and a visit probability of the plurality of POIs at the ignition-on time and to predict the destination based on the visit probability, wherein the controller calculates a location similarity probability between the location of the vehicle at the ignition-on time and each point of the plurality of POIs and calculates the visit probability of the plurality of POIs at the location of the vehicle at the ignition-on time based on the location similarity probability and a probability of visiting one POI among the plurality of POIs from the each point of the plurality of POIs,[[ and]] wherein the controller calculates a time similarity probability between the ignition-on time and a time at which the plurality of POIs is set to the destination and calculates the visit probability of the plurality of POIs at the ignition-on time based on the time similarity probability and a probability of visiting one POI among the plurality of POIs at the time at which the plurality of POIs is set to the destination, and wherein the predicted destination is outputted to an output device included in the navigation device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A destination recommending system comprising: a vehicle configured to detect an ignition-on time of a vehicle, receive a location of the vehicle at the ignition-on time, search a plurality of points of interest (POIs), provide each path to the plurality of POIs, and transmit the location of the vehicle at the ignition-on time or the ignition-on time, the plurality of searched POIs, and the each path to the plurality of POIs to a server; and the server coupled to the vehicle and configured to calculate a visit probability of a destination at the location of the vehicle at the ignition-on time or the visit probability of the destination at the ignition-on time, based on a visit probability of the plurality of POIs at the location of the vehicle at the ignition-on time and a visit probability of the plurality of POIs at the ignition-on time and to predict the destination based on the calculated probability, wherein the server calculates a location similarity probability between the location of the vehicle at the ignition-on time and each point of the plurality of POIs and calculates the visit probability of the plurality of POIs at the location of the vehicle at the ignition-on time based on the location similarity probability and a probability of visiting one POI among the plurality of POIs from the each point of the plurality of POIs,[[ and]] wherein the server calculates a time similarity probability between the ignition-on time and a time at which the plurality of POIs is set to the destination and calculates the visit probability of the plurality of POIs at the ignition-on time based on the time similarity probability and a probability of visiting one POI among the plurality of POIs at the time at which the plurality of POIs is set to the destination, and wherein the predicted destination is outputted to an output device included in the navigation device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A destination recommending method, the method comprising: detecting, by a detector, an ignition-on time of a vehicle; receiving, by a navigation, a location of the vehicle at the ignition-on time; searching, by the navigation, a plurality of points of interest (POIs); providing, by the navigation device, each path to the plurality of POIs; calculating, by a controller, a visit probability of a destination at the location of the vehicle at the ignition-on time or a visit probability of a destination at the ignition-on time, based on a visit probability of the plurality of POIs at the location of the vehicle at the ignition-on time and a visit probability of the plurality of POIs at the ignition-on time; and predicting, by a controller, the destination based on the visit probability, wherein the controller calculates a location similarity probability between the location of the vehicle at the ignition-on time and each point of the plurality of POIs and calculates the visit probability of the plurality of POIs at the location of the vehicle at the ignition-on time based on the location similarity probability and a probability of visiting one POI among the plurality of POIs from the each point of the plurality of POIs,[[ and]] wherein the controller calculates a time similarity probability between the ignition-on time and a time at which the plurality of POIs is set to the destination and calculates the visit probability of the plurality of POIs at the ignition-on time based on the time similarity probability and a probability of visiting one POI among the plurality of POIs at the time at which the plurality of POIs is set to the destination, and wherein the predicted destination is outputted to an output device included in the navigation device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666